DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/18/2021 is entered and fully considered.
Response to Arguments
	The amendment to claim 1 removes the language that invokes 112(f). Accordingly, the corresponding 112(a) rejection is removed.
	Applicant argues that claim 4 does not invoke 112(f). However, the examiner maintains that the term “components” is a generic space holder followed by the function of moving. Under the current guidance for claim interpretation, the language invokes 112(f). Applicant further argues that the structure for the component for moving is further described in Figs. 4-6. Upon review, the examiner notes that 401, 501, and 601 refer to the precursor composite rolls, and 403, 503, and 603 are the electrode rolls. However, there is no further description of the component for moving.
	Similarly, applicant argues that claims 5-6 do not invoke 112(f). Again, the examiner maintains that the term “components” is a generic space holder followed by the function of feeding. Under the current guidance for claim interpretation, the language invokes 112(f). Applicant again points to Figs. 4-6 to further describe the structure of the component for feeding. However, the examiner could find no further structure of the component for feeding. As described above, the figures only describe the rolls and do not describe the components for feeding or moving the rolls.
at least cooling occurs in an atmosphere isolation chamber which indicates that other steps can occur in the same atmosphere isolation chamber. Accordingly, other steps, such as heating in S1, can be performed in the same atmosphere isolation chamber. The examiner maintains that the atmosphere isolation chamber in WANG includes a cooling section that is configured to control cooling (i.e. has cooling elements).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 4 refers to “one or more moving components for moving the precursor composite roll through the heat treatment oven”. The term “components” is a generic space holder followed by the function of moving. No other structure is cited in the claim regarding the moving component and the language is presumed to invoke 112(f). Reviewing the specification pursuant to 112(f) reveals that there is no further structure described or shown in the specification or drawings. Since no further structure is provided after invoking 112(f) the written description requirement is not met.
Claims 5 and 6 similarly refer to “feeding components configured for feeding”. The term “components” is a generic space holder followed by the function of feeding. No other structure is cited in the claim regarding the feeding component and the language is presumed to invoke 112(f). Reviewing the specification pursuant to 112(f) reveals that there is no further structure described or shown in the specification or drawings. Since no further structure is provided after invoking 112(f) the written description requirement is not met.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As described above, claims 4-6 are presumed to invoke 112(f) without describing further structure. Accordingly, the metes and bounds of the claim cannot be determined. Therefore, the claims are indefinite and rejected under 112(b). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 20, 21, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG (US 2012/0264075).
Regarding claims 1,
	WANG teaches a roll-to-roll reactor for solar cells abstract. The apparatus includes an unwinding chamber that receives a substrate roll that is then fed through a heating section S1 and a cooling section S2 [0017]. The heat treatment oven can heat to temperature of up to 1000°C abstract. The entire roll-to-roll process is enclosed in a system that is flushed with inert gas and drawn to a vacuum (atmosphere isolation chamber) [0018]. The cooling portion is within the atmosphere isolation chamber. The [0017] (configured for controlling cooling operations). 
Regarding claims 2 and 3,
	WANG teaches am atmosphere isolation chamber with valves to control gases and vacuums. According to applicant, reducing atmospheres include vacuums and inert gases. In addition, the examiner notes that the apparatus claim is limited to the structures and not the intended use. The same valves that supply inert gas would be capable of supplying a reducing gas and therefore are a structure that meets the claim limitation.
Regarding claims 4-6,
	WANG further teaches using rollers 101A and 101B to convey the substrate 100 through the heat treatment area [0017]. Roller 101A is interpreted to be a feeding roller while 101B is a moving roller.
Regarding claim 7 and 8,
	WANG teaches a heat treatment zone S1 in addition to modular buffer sections M1 and M2 that help with thermal control [0017] (plurality of temperature zones at different temperatures).
Regarding claim 10,
	WANG teaches the apparatus includes flushing and drawing a vacuum on the reaction chamber using valves 109A and 109B, [0018]. In addition to the reaction chamber, the reference teaches a vacuum chamber 106 that can encompass the reactor [0019] as shown in Fig. 2. The reaction chamber 203 and the vacuum chambers are both atmosphere isolation chambers (a plurality).

	The cooling zone S2 in WANG includes cooling elements with cold water or cold gas (forced cooling) [0017]. 
Regarding claim 21,
The cooling elements are controlled with a thermal control component and thermocouples (controlling the rate of cooling) [0017].
Regarding claims 24 and 25,
	WANG teaches moving the substrate at 1 meter per minute [0022] which would correspond to a residence time of longer than the claimed 1.2 minutes to 2 minutes. However, the speed at which the substrate moves is not a structural limitation for the apparatus claim. The apparatus in WANG is inherently capable of running at different speeds. Higher speeds would advantageously yield more product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2012/0264075).
Regarding claim 23,
	WANG teaches the substrate transports over 10 meters [0023]. The reference does not teach the heat treatment oven as 12-18 meters. Although only a portion of the length of WANG is attributable to the heating the open ended length of “over 10 meters” allows for an arbitrary length which makes the heating portion also an arbitrary length. Accordingly, the prior art range overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
	Alternatively, the difference in the length of the reactor/heating section of WANG does not change the operation of the prior art device and is prima facie obvious as a change in size/proportion MPEP 2144.04.IV.A.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712